Title: To Thomas Jefferson from Nathaniel Cutting, 27 August 1798
From: Cutting, Nathaniel
To: Jefferson, Thomas


          
            Sir,
            Paris, 27th. August, 1798.
          
          Under the 19th. Feby. ulto. I took the liberty of communicating to you some of the reflections excited in my mind by the critical and alarm-state  of the political relation between the United States of America and France. The vessel which conveyed the original of that Letter was conducted into England; but I hope that a duplicate, which went by a Mr. Lee, whose arrival in America I have heard of, has had the honor to salute you.—
          It is probable that long before this can reach you, Mr. Gerry will have communicated to you in detail many political occurrences which for five or six months last past have contributed to agitate the minds of the friends of the United States in this Country.—I will not presume to intrude upon your valuable moments by attempting a recapitulation of any of those interesting circumstances; but merely sieze the present occasion by Doctor Logan to felicitate you on the recent dawn of an amicable disposition in the present Government of France.
          I have so much charity for the supreme magistrates of this Republique as to think that, till very lately, they have been ignorant of, or misinformed respecting, those vexations and iniquities exercised in the West Indies under colour of their authority.
          I flatter myself that Doctor Logan, and Mr. Joseph Woodward of Boston, carry with them respectively to America some unequivocal proofs that a majority of the members of the French Directory are emerging from that cloud of error in which some of their artful and interested Subalterns have long strove to envelope them; and I please myself with the hope that things have not yet been carried to such extremity on your side the Atlantic as to preclude the probability of an amicable adjustment of all existing differences between the two Republiques.—
          We owe much of the present favorable prospect to the accurate & candid information & judicious counsel of Victor Dupont, late French Consul at Charleston.—
          General Kosciuszko likewise has, I am persuaded, improved every opportunity of pleading our cause at the Fountain-head of Power in this Country & with good effect.—Mr. Adet, late Minister Plenipotentiary at Philadelphia, has also been remarkably assiduous [in] his endeavours to promote a right understanding.—And our estimable friend and fellow-citizen, Joel Barlow, has been indefatigable in exerting his eminent talents & the influence that his literary reputation has justly acquired him, to co-operate in the desireable work of Peace and Reconciliation.
          Doctor Logan’s independent principles and liberal patriotism do honor to himself, and, I hope, will be productive of great benefit to our Country.—He has spoken to the first authorities here, in the tone and manner of a plain, modest, but free and firm Republican;—and has represented the Union and Resources of the United States in as fair a point  of view as the most spirited of our rational Citizens could desire.—He has judiciously inculcated the opinion that their whole energy would be exerted against any power on Earth which might attempt to invade the United States;—but he has at same time deprecated the miseries inseparable from a state of War, and has uttered conciliatory sentiments, with such unaffected sincerity as appears to have made very favorable impressions at the Luxembourg.—
          The cordial reception he has met with here, as a private individual, furnishes an indubitable proof of the readiness with which this Government would now receive & give eclaircissements, and agree to mutual concessions, provided the mode and organs of communication were calculated to inspire confidence.—
          No doubt the Government of the French Republique, like most other Governments in the world, is influenced more by what is thought to be its Interest, or what is called “good policy,”—than by any principles of Justice or Generosity.—Doubtless it would be very injurious to France at any time,—more particularly at the present moment, for the United States to be forced to Unite their Power & Resources with those of Great Britain.—I hope also that the Government of the United States is properly imprest with the idea that we ought at present to keep aloof from too intimate a connexion with either of those great belligerent Powers:—Sound Policy dictates that we should stand upon good terms with them both,—though our true interest, would certainly be to prefer a free Commercial intercourse with France, as presenting less Rivality and more extensive and important advantages.
          The present is perhaps the most favorable moment we can ever expect to adjust our differences, and to define our Political Relation with France.—I hope sincerely that the present indications of the favorable disposition of the French Directory towards the United States, will be properly appreciated & seconded with dignified cordiality by our Government. The way appears to me to be sufficiently paved for both Parties to march on with manly promptitude towards a rational accommodation, without being obliged to make, or to insist on receiving, any humiliating concessions.—I cannot boast an acquaintance with the science of Diplomacy; but to my plain understanding it appears that if an honest, candid, well-informed man on each part, could meet together and agree to pass an act of oblivion with respect to a thousand unimportant circumstances that have only served to irritate the passions on both sides, they might proceed with facility to adjust the great & essential points in dispute. I think the French Directory are now in a disposition to meet such a proposition in all good faith.—If the Government of the United States should evince a similar disposition by once more sending  a Negociator to this Country,—I take the liberty of recommending that Joel Barlow be joined in the Commission.—His talents will not be disputed; and those who know him most intimately are thoroughly convinced that his patriotism is pure, his principles independent, and that he would with proper firmness support the true honor & interest of his Country. His long residence in different parts of Europe has enabled him to acquire a competent knowledge of the relative interests of the United States with most parts of it:—more particularly with France; and his acquaintance with many influential characters in, or connected with, the French Government, might essentially facilitate the Negociation.—
          I pray you to accept my most respectful salutations.
          
            Nat. Cutting.
          
        